DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: vein 4 and flow chart 1200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6 and 1015.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the locations along the first limb being from distal to proximal” in lines 3-4. The preceding limitations of lines 2 and 3 make reference only to a second limb and it is unclear if the aforementioned recitation of the first limb was intentional. For purposes of examination the examiner will interpret lines 3-4 of claim 15 to read as “the locations along the second limb being from distal to proximal”.
Claims 16 and 17 are rejected due to their dependency on claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0001129 to Rosenbluth et al., hereinafter Rosenbluth.
Regarding claim 1, Rosenbluth teaches a method of treatment of sepsis in a patient in need of such treatment (para 0040) comprising: applying a first plurality of pairs of electric treatment pads to a first limb of a patient (para 0058-0061) from a distal to a proximal location on the first limb (Fig 27A: see electrodes pairs placed beginning at the wrist moving proximally); and providing an electrical neuromuscular stimulation (para 0064) to the first plurality of pairs of treatment pads according to a wave-form (para 0049-0050); wherein: the wave-form is applied in a sequential and overlapping manner to the first plurality of pairs of treatment pads such that the electrical neuromuscular stimulation progresses from the distal to the proximal location on the first limb (para 0058; electrodes place distal to proximal as shown in Fig 27A); the wave-form activates a first most distal pair of pads of the first plurality of treatment pads and thereafter activates a second most distal pair of pads of the first plurality of treatment pads while keeping the first most distal pair of pads of the first plurality of treatment pads activated (paragraph 0058); and the wave-form deactivates the first most distal pair of pads of the first plurality of treatment pads when a third most distal pair of pads of the first plurality of treatment pads is activated (para 0058, 0341; Fig 27A). 
Regarding claim 2, Rosenbluth further teaches applying a second plurality of pairs of electric treatment pads to a second limb of a patient from a distal to a proximal location on the second limb (paragraphs 0058-0061; Fig 27A); and providing an electrical neuromuscular stimulation (para 0064) to the second plurality of pairs of treatment pads according to a wave-form (para 0049-0050); wherein: the wave-form is applied in a sequential and overlapping manner to the second plurality of pairs of treatment pads such that the electrical neuromuscular stimulation progresses from the distal to the proximal location on the second limb (para 0058; electrodes place distal to proximal as shown in Fig 27A); the wave-form activates a first most distal pair of pads of the second plurality of treatment pads and thereafter activates a second most distal pair of pads of the second plurality of treatment pads while keeping the first most distal pair of pads of the second plurality of treatment pads activated (para 0058); and the wave-form deactivates the first most distal pair of pads of the second plurality of treatment pads when a third most distal pair of pads of the second plurality of treatment pads is activated (para 0058, 0341; Fig 27A). 
Regarding claim 3, Rosenbluth further teaches applying a third plurality of pairs of electric treatment pads to a third limb of a patient from a distal to a proximal location on the third limb (para 0058-0061; Fig 27A); and providing an electrical neuromuscular stimulation (para 0064) to the third plurality of pairs of treatment pads according to a wave-form (para 0049-0050); wherein: the wave-form is applied in a sequential and overlapping manner to the third plurality of pairs of treatment pads such that the electrical neuromuscular stimulation progresses from the distal to the proximal location on the third limb (para 0058; electrodes place distal to proximal as shown in Fig 27A); the wave-form activates a first most distal pair of pads of the third plurality of treatment pads and thereafter activates a second most distal pair of pads of the third plurality of treatment pads while keeping the first most distal pair of pads of the third plurality of treatment pads activated (paragraph 0058); and the wave-form deactivates the first most distal pair of pads of the third plurality of treatment pads when a third most distal pair of pads of the third plurality of treatment pads is activated (para 0058, 0341; Fig 27A). 
Regarding claim 4, Rosenbluth further teaches applying a fourth plurality of pairs of electric treatment pads to a fourth limb of a patient from a distal to a proximal location on the fourth limb (para 0058-0061; Fig 27A); and providing an electrical neuromuscular stimulation (para 0064) to the fourth plurality of pairs of treatment pads according to a wave-form (para 0049-0050); wherein: the wave-form is applied in a sequential and overlapping manner to the fourth plurality of pairs of treatment pads such that the electrical neuromuscular stimulation progresses from the distal to the proximal location on the fourth limb (para 0058; Fig 27A); the wave-form activates a first most distal pair of pads of the fourth plurality of treatment pads and thereafter activates a second most distal pair of pads of the fourth plurality of treatment pads while keeping the first most distal pair of pads of the fourth plurality of treatment pads activated (para 0058); and the wave-form deactivates the first most distal pair of pads of the fourth plurality of treatment pads when a third most distal pair of pads of the fourth plurality of treatment pads is activated (para 0058, 0341; Fig 27A). 
Regarding claim 5, Rosenbluth further teaches wherein the first limb is an arm (paragraph 0061: arm).
Regarding claim 6, Rosenbluth further teaches wherein the first limb is a leg (paragraph 0061: leg).
Regarding claim 7, Rosenbluth further teaches wherein the first limb and second limb are arms (paragraph 0061: arms and legs).
Regarding claim 8, Rosenbluth teaches wherein the first limb and second limb are legs (paragraph 0061, legs). 
Regarding claim 9, Rosenbluth further teaches wherein the first limb is a leg and the second limb is an arm (paragraph 0061: leg and arm) 
Regarding claim 10, Rosenbluth further teaches wherein the first and second limbs are left and right arms, respectively, and the third and fourth limbs are left and right legs, respectively (paragraph 0061: arms and legs).
Regarding claim 11, Rosenbluth further teaches wherein the wave-form is applied to the first and third plurality of treatment pads simultaneously, followed by application of the wave-form to the second and fourth treatment pads simultaneously (para 0061, 0116).
Regarding claim 12, Rosenbluth further teaches wherein application of the wave-form to the first and third plurality of treatment pads does not overlap with application of the wave-form to the second and fourth plurality of treatment pads (para 0116). 
Regarding claim 14, Rosenbluth further teaches a method of treatment of a patient in need of a treatment for sepsis (para 0040) comprising: applying a first plurality of electrically conductive treatment pads along plurality of locations along a first limb of the patient in need of treatment (para 0061), the locations along the first limb being from distal to proximal (para 0061: linear array can be arranged from distal to proximal); and providing an electrical wave-form as an application of current to the first plurality of electrically conductive treatment pads (para 0039); wherein the electrical wave-form is applied in a sequential and overlapping manner to the first plurality of treatment pads such that an electrical neuromuscular stimulation progresses from the distal to proximal locations on the first limb (paragraph 0058; Fig 27A); wherein the electrical wave-form applies the electrical neuromuscular stimulation such that stimulation occurs at two adjacent locations on the first limb (paragraph 0059; Fig 27A), except for a beginning of the wave-form when only a most distal location of the first limb receives stimulation and an end of the wave-form when only a most proximal location on the first limb receives stimulation (para 0058; Fig 27A); and wherein the electrical wave-form maintains stimulation at no more than two adjacent locations on the first limb at any time (para 0059).
Regarding claim 15, Rosenbluth further teaches applying a second plurality of electrically conductive treatment pads along plurality of locations along a second limb of the patient in need of treatment (para 0061), the locations along the second limb being from distal to proximal (para 0061: linear array can be arranged from distal to proximal); and providing an electrical wave-form as an application of current to the second plurality of electrically conductive treatment pads (paragraph 0039); wherein the electrical wave-form is applied in a sequential and overlapping manner to the second plurality of treatment pads such that an electrical neuromuscular stimulation progresses from the distal to proximal locations on the second limb (para 0058; Fig 27A); wherein the electrical wave-form applies the electrical neuromuscular stimulation such that stimulation occurs at two adjacent locations on the second limb (para 0059; Fig 27A), except for a beginning of the wave-form when only a most distal location of the second limb receives stimulation and an end of the wave-form when only a most proximal location on the second limb receives stimulation (para 0058; Fig 27A); and wherein the electrical wave-form maintains stimulation at no more than two adjacent locations on the second limb at any time (para 0059).
Regarding claim 16, Rosenbluth further teaches wherein the first limb is an arm of the patient and the second limb is a leg of the patient (para 0061: locations such as arms and legs).
Regarding claim 17, Rosenbluth teaches wherein the electrical wave-form is applied to the plurality of electrically conductive treatment pads on the first limb and to the plurality of electrically conductive treatment pads on the second limb simultaneously (para 0061, 0116).
Regarding claim 18, Rosenbluth teaches a device for treatment of a patient in need of a treatment for sepsis (para 0040) comprising: an electrical wave-form generator (para 0133); a first plurality of pairs of electric treatment pads adapted to attach to a first limb of a patient from a distal to a proximal location on the first limb (paragraph 0061), each of the pairs of electrical treatment pads of the first plurality of pairs of electrical treatment pads, when active, providing electrical neuromuscular stimulation (para 0064) at their respective location to the first limb of the patient (para 0107); and leads electrically connecting the first plurality of pairs of electric treatment pads to the wave-form generator (para 0133); wherein the electrical wave-form generator provides a stimulation wave-form to the first plurality of pairs of electrical treatment pads (para 0133); wherein the stimulation wave-form activates the first plurality of pairs of treatment pads in a sequential and overlapping manner such that the electrical neuromuscular stimulation progresses from the distal to the proximal location on the first limb (para 0058; Fig 27A); wherein the stimulation wave-form activates a first most distal pair of pads of the first plurality of treatment pads and thereafter activates a second most distal pair of pads of the first plurality of treatment pads while keeping the first most distal pair of pads of the first plurality of treatment pads activated (para 0058); and the stimulation wave-form deactivates the first most distal pair of pads of the first plurality of treatment pads when a third most distal pair of pads of the first plurality of treatment pads is activated (para 0058, 0341; Fig 27A).
Regarding claim 19, Rosenbluth further teaches an electrical wave-form generator (para 0133); a second plurality of pairs of electric treatment pads adapted to attach to a second limb of a patient from a distal to a proximal location on the second limb (para 0061), each of the pairs of electrical treatment pads of the second plurality of pairs of electrical treatment pads, when active, providing electrical neuromuscular stimulation (para 0064) at their respective location to the second limb of the patient (para 0107); and leads electrically connecting the second plurality of pairs of electric treatment pads to the wave-form generator (para 0133) ; wherein the electrical wave-form generator provides a stimulation wave-form to the second plurality of pairs of electrical treatment pads (para 0133); wherein the stimulation wave-form activates the second plurality of pairs of treatment pads in a sequential and overlapping manner such that the electrical neuromuscular stimulation progresses from the distal to the proximal location on the second limb (para 0058; Fig 27A); wherein the stimulation wave-form activates a first most distal pair of pads of the second plurality of treatment pads and thereafter activates a second most distal pair of pads of the second plurality of treatment pads while keeping the first most distal pair of pads of the second plurality of treatment pads activated (para 0058); and the stimulation wave-form deactivates the first most distal pair of pads of the second plurality of treatment pads when a third most distal pair of pads of the second plurality of treatment pads is activated (para 0058, 0341; Fig 27A).
Regarding claim 20, Rosenbluth further teaches wherein the wave-form generator provides the stimulation wave- form to the first and second pluralities of treatment pads simultaneously (para 0061, 0116, 0133).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth in view of US 5,285,781 to Brodard, hereinafter Brodard.
Regarding claim 13, Rosenbluth discloses the method of claim 1, but does not disclose wherein the electrical neuromuscular stimulation at each pair of the first plurality of pairs of treatment pads is about 500 ms in duration.
However, Brodard teaches wherein the electrical neuromuscular stimulation at each pair of the first plurality of pairs of treatment pads is about 500 ms in duration (Col 4, lines 40-45: stimulation duration of 500 ms).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stimulation duration of Rosenbluth such that the duration is 500 ms, as taught by Brodard, for purpose of applying electrostimulation to muscles which are peripherally innervated (Col 4, lines 40-43). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792